Title: [May 26. Tuesday. 1778.]
From: Adams, John
To: 


      May 26. Tuesday. 1778. Dined at the Seat in the Country of Monsieur Bertin, a Secretary of State. Madam Bertin, the Lady of the Ministers Nephew, invited Dr. Franklin, Mr. William Temple Franklin and me to ride with her in her Coach with four Horses, which We did. This was one of the pleasantest rides, I had seen. We rode near the Backside of Mount Calvare, which is the finest Hill near Paris, though Mont Martre is a very fine Elevation. The Gardens, Walks and Waterworks of Mr. Bertin were in a Style of magnificence, like all other Seats of the Gentlemen in this Country. He was a Batchelor. His House and Gardens were situated upon the River Seine. He shewed his Luxury, as he called it, which was a collection of misshapen Rocks, at the End of his Garden, drawn together, from great distances, at an Expence of several Thousands of Guineas. I told him I would sell him a thousand times as many for half a Guinea. His Water Works were curious, four Pumps going by means of two horses. The Mechanism was simple and ingenious. The Horses went round as in a Mill. The four Pumps empty themselves into a square Pond, which contains an Acre. From this Pond the Water flows, through Pipes, down to every Part of the Garden.
      I enquired of a certain Ecclesiastick, who sat next to me at dinner, who were the purest Writers of French. He took a Pencil and gave me in Writing, The Universal History of Bossuet, La Fontaine, Moliere, Racine, Rousseau, Le petit Caerene Carême of Massillon, and the Sermons of Bourdaloue.
     